Citation Nr: 0121448	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
bilateral upper extremities (arms) due to undiagnosed illness 
or on a direct basis.

2.  Entitlement to service connection for seborrheic 
dermatitis.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty as a member of the United 
States Naval Reserves from January 1991 to July 1991.  He had 
approximately one year of prior active service with periods 
of active duty for training (ACDUTRA) beginning in 
approximately July 1987.  His service in Southwest Asia was 
from January 22, 1991 to May 26, 1991.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions dating 
from April 1997. 

In February 2000, the veteran provided oral testimony at a 
videoconference before the undersigned Member of the Board at 
the RO, a transcript of which has been associated with the 
claims file.

This matter was previously before the Board of Veterans' 
Appeals (Board) in November 2000, at which time, after 
adjudicating other issues then pending on appeal, the Board 
remanded the claims of entitlement to service connection for 
joint pain of bilateral upper extremities due to undiagnosed 
illness or on a direct basis, seborrheic dermatitis, and GERD 
and hiatal hernia case to the RO for further development and 
adjudicative actions.

In February 2001, the RO granted the veteran's claim for 
entitlement to service connection for post traumatic stress 
disorder with headaches and assigned a 30 percent evaluation 
effective January 26, 1999.  In this instance, there was a 
full grant of the benefit sought.  

If the veteran disagrees with the evaluation or the effective 
date assigned he must submit notice of disagreement to the 
RO.  This claim is not considered part of the current 
appellate review.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 
1997).

Also in February 2001, the RO affirmed the previous denial of 
entitlement to service connection for joint pain of the 
bilateral upper extremities due to undiagnosed illness, 
seborrheic dermatitis, GERD and hiatal hernia.  

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's joint pain of the upper extremities was not 
shown in active service or for some years thereafter, has 
been diagnosed as degenerative joint disease of both 
shoulders, and was not disabling to a compensable degree 
during the first post service year. 

2.  Competent medical evidence of record does not relate 
degenerative joint disease of both shoulders to service to 
include the Persian Gulf War, but to the aging process

3.  Seborrheic dermatitis was not shown in service or for 
some years thereafter.

4.  There is no competent medical evidence of record linking 
seborrheic dermatitis to service, a disorder not shown on the 
most recent VA dermatology examination conducted in January 
2001.

5.  GERD and hiatal hernia or for some years thereafter.

6.  There is no competent medical evidence of record linking 
GERD and hiatal hernia to service.


CONCLUSIONS OF LAW

1.  Joint pain of both upper extremities, diagnosed as 
degenerative joint disease was not incurred in or aggravated 
by active service or active duty for training, is not the 
result of an undiagnosed illness, nor may service connection 
be presumed for osteoarthritis.  38 U.S.C.A. §§ 101(24) 1110, 
1101, 1112, 1113, 1117, 1118, 1131, 1137  (West 1991 & Supp. 
2001); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2000).

2.  Seborrheic dermatitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.303.

3.  GERD and hiatal hernia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 5107; 38 
C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty as a member of the United 
States Naval Reserves from January 1991 to July 1991.  He had 
approximately one year of prior active service with periods 
of active duty for training (ACDUTRA) beginning in 
approximately July 1987.  His service in Southwest Asia was 
from January 22, 1991 to May 26, 1991.  His service medical 
records are entirely silent for any findings of joint pain of 
the upper extremities, skin disability, and gastrointestinal 
problems.  Pertinent clinical examinations were normal.

Separate comprehensive July 1991 physical examination reports 
are likewise silent for any findings of joint pain of the 
upper extremities, skin disability, and gastrointestinal 
problems.  Pertinent clinical examinations were normal.

A subsequent July 1991 service medical record shows the 
veteran served on active duty from January 20, 1991 to May 
17, 1991 with the Navy cargo handling force in support of 
Operation Desert Shield/Storm in Saudi Arabia.  It was noted 
that he had been exposed to possible environmental hazards 
including oil smoke, diesel fumes and carbon monoxide.

The veteran noted that he had been examined within the past 
12 months and found physically qualified for separation from 
active duty.  He reported no change in his physical condition 
since his last examination.  It was noted that no defects had 
been found which would disqualify him from the performance of 
his duties.

A December 1991 service medical record shows the veteran had 
been examined in the past 12 months and was considered 
physically qualified for separation from active duty.  It was 
noted that no defects had been found which would disqualify 
him from the performance of his duties.

A February 1992 VA medical certificate shows pertinent 
treatment for complaints of a body rash all over since 
returning from Saudi Arabia.  He noted having the rash for 
two to three weeks.  Diagnosis was questionable folliculitis.

A February 1992 follow-up service dermatologic examination 
revealed scabies primarily involving the arms, back and 
chest.

A March 1992 service dermatologic clinical record noted 
follow-up treatment for scabies.  The examiner noted that a 
few red papules were present, but much improved.  Assessment 
was history of scabies, resolved.

An April 1993 VA Persian Gulf Registry examination report 
shows the veteran had several chief complaints.  He noted 
that while in the Persian Gulf he developed blisters over his 
eyes.  He would "pop" them and they would go away.  They 
would then appear overnight.  He also had pimples that 
occurred over his face and back.  He noted they had begun in 
the Persian Gulf and continued to the present.

The veteran complained of gastrointestinal (GI) symptoms 
consisting of substernal burning about twice a week lasting 
from thirty minutes to one hour.  He did not think his GI 
symptoms related to eating.  He never took medication for his 
symptoms.  He noted that his GI symptoms were present for six 
months, and started when he went back to work at the Post 
Office.  He noted being under a lot of stress at work.  
Following an objective examination the pertinent impression 
was fungal toenails and a few scattered pimples.  

A May 1993 VA orthopedic examination report noted findings 
primarily limited to the right ankle.  However, the veteran 
was described as a well developed and well nourished 
individual at that time.

A June 1993 VA Persian Gulf Registry examination report shows 
as history that the veteran was taken from the Reserves and 
activated for Dessert Storm duty.  He reported a mild skin 
problem since the Gulf War.  He reported developing pimples 
over his skin that sometimes would itch and bleed.  Findings 
on objective examination included entirely normal joints.  
There was no reported objective finding of a skin problem at 
that time.  A diagnosis of skin problem was provided.  

A subsequently dated VA June 1993 clinical record shows the 
veteran's complaints included breaking out with bleeding 
pimples with prolonged healing. 

An October 1996 VA general medical examination report shows 
the examination was requested for identification of any 
pertinent existing stomach systemic or skin disabilities.  It 
was indicated that the veteran complained of skin rashes.  He 
noted that a dermatologist had diagnosed his skin condition 
as pimples.  

Following an objective examination the assessment was skin 
condition, history of acne of the face, currently 
asymptomatic.

With respect to the gastrointestinal system it was noted that 
the veteran was not symptomatic at the present time.  It was 
noted that he currently had only occasional symptoms that 
were nonlimiting.  He took no medication for his symptoms.

In a July 1997 medical statement AMP, MD, referred to 
pertinent treatment of GI symptoms attributed to dyspepsia.

A February 1998 VA dermatologic examination noted a history 
of recurring skin breakouts since the Persian Gulf.  
Following objective examination, the diagnosis was seborrheic 
dermatitis.

A February 1998 VA chronic fatigue examination noted the 
veteran claimed undiagnosed illnesses including joint pains 
and skin condition.  The examiner noted reviewing the 
veteran's claims file and finding a very thorough four-page 
VA examination report dated in October 1996 as well as a 
Persian Gulf Screening examination in June 1993 where the 
veteran was seen by several specialists.

It was noted as medical history that the veteran had never 
been treated for multiple joint problems in the service.  He 
complained mainly about pain in both knees and ankles.  He 
was diagnosed as having hiatal hernia by a private doctor one 
year earlier.  According to his statement he underwent a 
workup.  With respect to a rash he noted having a rash on the 
forehead approximately every couple of months which lasted 
two weeks and then disappeared.

Following an objective examination pertinent diagnoses 
revealed history of rash on the forehead and hiatal hernia, 
mildly symptomatic followed by a private physician.  

VA outpatient treatment records dated in 1998 and 1999 
referred to diagnoses of hiatal hernia, GERD, and skin 
problems. 

During his February 2000 videoconference hearing before the 
undersigned, the veteran noted that following his discharge 
from the service he started to first receive treatment for 
his claimed disabilities toward the end of 1992.  Treatment 
was through the VA Medical Center (MC) in Houston, Texas.  




He noted that he complained of upper joint pain on the recent 
pertinent VA compensation examination, but the examiner noted 
only complaints of the lower extremity.  He felt that the 
examination was inadequate with respect to his upper 
extremity disability.  

The veteran testified that his seborrheic dermatitis was 
associated with his exposure to oil and chemical fumes in the 
Gulf.  He stated that he broke out in a rash when he returned 
home.

With respect to GERD and hiatal hernia, the veteran indicated 
that he had gone on sick call in the service for stomach 
symptoms but was only given Motrin or Aspirin.  He was 
discouraged from going to sick call.  He was told not to 
worry about it and to just go back to work.

In response to the question of whether his disorders in 
general began while on active duty, he essentially replied 
that overall, his disorders started on active duty.

A January 2001 VA esophagus and hiatal hernia examination 
noted that the examiner had reviewed veteran's claims file 
and electronic progress notes.  The veteran reported that 
since 1991 he had experienced burning belching and acid 
reflux if he did not take his medication after about two 
days.  He took Prilosec on a regular basis.  

Following an objective examination the examiner provided 
diagnoses of GERD and hiatal hernia.  The examiner noted that 
according to the veteran, his symptoms developed within a 
short time in 1991.  

A January 2001 VA skin examination noted that the examiner 
had reviewed the veteran's claims file.  The veteran reported 
the he experienced intermittent breakout of lesions within 
his nostrils and break out of his face.  



Following an objective examination a scab was found that was 
likely the result of mucosal irritation due to mucosal drying 
from the dry climate.  

The examiner opined that it was unlikely anything specific to 
his exposure in service would predispose him to this.  There 
was no eruption suggestive of seborrheic dermatitis found on 
examination.  

A January 2001 VA joints examination noted that the examiner 
had reviewed the veteran's claims file. 

Following an objective examination a diagnosis of 
degenerative joint disease of both shoulders in the 
acromioclavicular area, left more than right, symptomatic 
with well preserved range of motion and mild to moderate 
joint pain.  The examiner opined that degenerative joint 
disease was most likely related to the aging process.  

There was no history of trauma or any other condition that 
could be a risk factor for its development.  It was less 
likely that the degenerative joint disease concomitant of the 
joint pain of the upper extremities, especially the 
shoulders, could be attributed to a condition related to the 
Gulf War.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110, 1131.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).


VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability, which 
has persisted for a period of six months or more, resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001 and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.317 (2000); Public Law 103-446 
(November 2, 1994).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss or menstrual disorders.

Compensation shall not be paid under this section, 

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of 
duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A(b)) (West Supp. 2001); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA and private treatment reports, and 
has afforded him examinations in connection with his claims.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete each of his 
claims.  The RO informed him of the evidence to support his 
claims via the rating decisions and associated 
correspondence, and statement and supplemental statements of 
the case and associated correspondence issued since the 
appellant filed his original claims.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claims.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claims for adjudication by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection for joint pain of the 
bilateral upper extremities (arms) due to 
undiagnosed illness or on a direct basis.

There is clear evidence that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
war.  He essentially asserts that he has joint pain of the 
upper extremities, as a result of such service.  He has also 
asserted that his joint pain of the upper extremities is due 
to undiagnosed illnesses.

The Board notes that the veteran's joint pain of the upper 
extremities has been diagnosed as degenerative joint disease 
and accordingly there is no basis for his claim that his 
joint pain in the upper extremities is due to an undiagnosed 
illness occasioned by service in the Persian Gulf during the 
period of hostilities in that part of the world.  In this 
regard, the VA examination of record dated in January 2001 
shows the veteran's joint pain in the upper extremities has 
been identified and accordingly diagnosed.  As such the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this case on a direct basis, the Board notes that the service 
medical records are negative for any evidence of the claimed 
diagnosed musculoskeletal disorder.  A diagnosis of a 
musculoskeletal disorder, specifically, degenerative joint 
disease of both shoulders was first made on a post-service VA 
examination in January 2001.  However, the January 2001 VA 
examination report nor subsequent reports provide competent 
medical evidence linking the veteran's musculoskeletal 
disorder to his period of active military service or during 
any applicable presumption period.  To the contrary, the 2001 
VA examiner opined that degenerative joint disease was most 
likely due to the aging process and less likely due to a 
condition in the Gulf War.  

Furthermore, there is no evidence of a relationship between 
the veteran's claimed musculoskeletal disorder and any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

Based on the foregoing, the Board finds that the claimed 
musculoskeletal disorder was not shown to have been present 
in service or during an applicable presumption period; 
therefore, the veterans claim for service connection for 
degenerative joint disease of both shoulders must be denied. 
38 C.F.R. § 3.303(b) (2000).

Moreover, the Board notes that, while the veteran is 
obviously competent to state whether he has some of the 
symptoms in question -- he is not competent to render an 
opinion that such claimed symptoms are due to an undiagnosed 
illness or in anyway related to a specific incident during 
military service.  That is, being a layperson, he is not 
competent to give an opinion regarding medical causation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's degenerative joint disease of both shoulders is 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for joint pain of the 
bilateral upper extremities.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Service Connection for 
seborrheic dermatitis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

In the instant case, the Board notes that the service medical 
records are negative for any evidence of seborrheic 
dermatitis.  

A diagnosis of seborrheic dermatitis was first made in 
conjunction with a post service VA examination in February 
1998.  However, the February 1998 VA examiner did not link 
the skin disorder to active military service.

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported seborrheic dermatitis to service.  Hickson, 
supra.

There is no evidence of record that the veteran incurred 
seborrheic dermatitis  during service, and his statements of 
such are not supported by the service medical records.

Furthermore, there is no evidence of a relationship between 
the veteran's diagnosed seborrheic dermatitis and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Based on the 
foregoing, the Board finds that claimed seborrheic dermatitis 
was not shown to have been present in service; therefore, the 
veteran's claim for service connection for seborrheic 
dermatitis must be denied.  Hickson v. West, supra 38 C.F.R. 
§ 3.303(b) (2000).

Of particular importance is the most recently dated 
comprehensive VA skin examination report on file from January 
2001.  That examination report shows no eruption suggestive 
of seborrheic dermatitis. 

This examination report, the latest dated examination report 
of record, shows that the veteran does not have seborrheic 
dermatitis as claimed linked to service.  Hickson supra. 

The veteran's own opinions and statements linking his post 
service diagnosed seborrheic dermatitis to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has seborrheic dermatitis that is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for seborrheic dermatitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service Connection for GERD and hiatal hernia

In the instant case, the service medical records are negative 
for GERD and hiatal hernia.  Post service medical records 
show diagnoses of GERD and hiatal hernia several years 
thereafter.  There is no medical evidence of a relationship 
between the veteran's post service diagnosed GERD and hiatal 
hernia and service.  

The Board reiterates the basic requirements for prevailing on 
a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Hickson, supra.

Here, the veteran has adequately provided evidence that he is 
suffering from a current disability.  In this regard, the 
medical evidence of record sufficiently establishes GERD and 
hiatal hernia; however, he has failed to provide medical 
evidence of a nexus between these disorders and service, 
muchless diagnoses of such during service.  

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service diagnosed GERD and hiatal hernia to service.  
Hickson, supra.

The veteran's own opinions and statements linking his post 
service diagnosed GERD and hiatal hernia to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for GERD and hiatal hernia.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for joint pain of the 
bilateral upper extremities arms) due to undiagnosed illness 
or on a direct basis is denied.  

Entitlement to service connection for seborrheic dermatitis 
is denied. 

Entitlement to service connection for GERD and hiatal hernia 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

